SHRIVER, Presiding Judge,
concurring.
It is with great reluctance that I concur in the Opinion whereby the judgment of the Trial Court is affirmed in dismissing the complaint.
It seems to me that the Trust Officer of the defendant Bank was clearly negligent in the handling of the trust fund. In view of all the circumstances shown by the record he should have come to realize that Mrs. Peay was incompetent to make rational decisions concerning withdrawals of large sums from the corpus of the Trust, having in mind the purpose of creating the Trust in the first place, and, especially after the Trustor signed an agreement that future withdrawals would require the written concurrence of one or both of her daughters.
At the very least the Trustee should have notified the daughters before honoring the repudiation of this agreement that was obviously made for Mrs. Peay’s protection against improvident withdrawals and expenditures due to intoxication or otherwise.
In recognition of the legal difficulties pointed out by the learned Trial Judge in trying to find a way to sustain the complaint, I feel compelled to concur in an affirmance of the judgment below.